EXHIBIT 99.1 Internet Gold Reports Fourth Quarter and Full Year 2012 Financial Results - Continued On-Track Progress Driven By Bezeq’s Continued Strong Cash Generation - Ramat Gan, Israel – March 14, 2013 – Internet Gold – Golden Lines Ltd. (NASDAQ Global Market and TASE: IGLD) today reported its financial results for the fourth quarter and year ended December 31, 2012. Bezeq’s results: For the fourth quarter of 2012, the Bezeq Group reported revenues of NIS 2.45 billion ($ 656 million) and operating profit of NIS 772 million ($ 207 million). Bezeq’s EBITDA for the fourth quarter totaled NIS 1.1 billion ($ 304 million), representing an EBITDA margin of 46%. Net income for the period attributed to the shareholders of Bezeq totaled NIS 519 million ($ 139 million). Bezeq's cash flow from operating activities totaled NIS 1 billion ($ 268 million) during the fourth quarter of 2012. Cash Position: As of December 31, 2012,Internet Gold’s unconsolidated cash and cash equivalents totaled NIS 179 million ($ 48 million), its unconsolidated gross debt was NIS 1 billion ($ 276 million) and its unconsolidated net debt was NIS 850 million ($ 228 million). Internet Gold's Unconsolidated Balance Sheet Data* In millions Convenience translation into U.S. dollars December 31, (Note A) NIS NIS US$ Short term liabilities 37 Long term liabilities Total liabilities Cash and cash equivalents 48 Total net debt * Does not include the balance sheet of B Communications. Dividends from Bezeq: On October 10, 2012, Internet Gold's subsidiary, B Communications Ltd., received two dividend payments from Bezeq which together totaled NIS 464 million ($ 124 million). These dividend payments included a current dividend of NIS 309 million ($ 83 million), representing B Communications’ share of Bezeq’s net profit for the first half of 2012, and a special dividend of NIS 155 million ($ 41 million), representing B Communications’ share of the fourth installment of six special NIS 500 million ($ 134 million) special dividend payments declared by Bezeq and approved by its shareholders in 2011. In accordance with Bezeq's dividend policy, its Board of Directors recommended the distribution of 100% of profits for the second half of 2012 as a cash dividend of NIS 861 million ($ 231 million) to shareholders. Together with the regular dividend, Bezeq will make the fifth installment of the special dividend of NIS 500 million ($ 134 million). The total dividend to be distributed will be NIS 1.361 billion ($ 365 million, or approximately NIS 0.50 per share). The regular dividend, which is subject to shareholder approval, is expected to be paid together with the special dividend on May 13, 2013 to shareholders of record as of May 1, 2013. B Communications share of the dividend distribution is expected to be approximately NIS 422 million ($ 113 million). Internet Gold’s Fourth Quarter and Full Year Consolidated Financial Results Internet Gold's revenues for the fourth quarter of 2012 were NIS 2,449 million ($ 656 million), an 8% decrease compared to NIS 2,650 million reported in the fourth quarter of 2011. For the full year 2012, Internet Gold’s revenues totaled NIS 10,278 million ($ 2,753 million), a 10% decrease compared to NIS 11,376 million reported in 2011. For both the current and the prior-year periods, Internet Gold's revenues consisted almost entirely of its share of Bezeq’s revenues. During the fourth quarter of 2012, B Communications recorded net amortization expenses related to its Bezeq purchase price allocation (“Bezeq PPA”) of NIS 160 million ($ 43 million).From April 14, 2010, the acquisition date of its interest in Bezeq, until the end of the fourth quarter of 2012, B Communications has amortized approximately 55% of the total Bezeq PPA. The Bezeq PPA amortization expense is a non-cash expense that is subject to adjustment. If, for any reason, B Communications finds it necessary or appropriate to make adjustments to amounts already expensed, it may result in significant changes to both its and Internet Gold’s audited financial reports, as well as to future financial statements. Financial expenses, net: Internet Gold’s unconsolidated net financial expenses for the fourth quarter of 2012 were nil. These expenses consisted primarily of expenses related to its publicly traded debentures, which totaled NIS 7 million ($ 2 million) that were offset by financial income of NIS 7 million ($ 2 million) generated from short term investments. The decrease in financial expenses recorded in the fourth quarter of 2012 was attributable to the 0.66% decrease in the Israeli CPI, to which the Company’s debt is linked. Internet Gold’s unconsolidated net financial expenses for 2012 were NIS 57 million ($ 15 million). These expenses consisted primarily of expenses related to its publicly traded debentures, which totaled NIS 74 million ($ 20 million) that were offset partially by financial income of NIS 19 million ($ 5 million) generated from short term investments. Internet Gold's net profit attributable to shareholders for the fourth quarter totaled NIS 56 million ($ 15 million), compared to a net loss attributable to shareholders of NIS 117 million reported in the fourth quarter of 2011. For the full year 2012, Internet Gold’s net loss attributable to shareholders totaled NIS 88 million ($ 24 million), compared to a net loss of NIS 266 million in 2011. Internet Gold’s Unconsolidated Financial Results In millions Convenience Convenience translation into translation into Quarter ended U.S. dollars Year ended U.S. dollars December 31, (Note A) December 31, (Note A) NIS NIS US$ NIS NIS US$ Revenues - Financial expenses, net - ) - ) ) ) Other expenses (1
